 
Exhibit 10.2
 
Natural Blue Resources, Inc.
Advisory and Management Fee Agreement






Date: 11/14/09
Mr. James E. Cohen
JEC Corp.
6138 S. Hampshire Ct.
Orlando, Florida 34786


Dear Mr. Cohen,


This will confirm Natural Blue Resources Inc. (the “Company”) will engage JEC
Corp (the “Firm”) to represent the Company in creating and managing a new
division, “Natural Blue Steel Inc.” a Nevada Corporation( “Blue Steel”).The Firm
and the Company makes the following representations to each other, acknowledging
that each will rely on these representations.


1.
Preparation and Processing Orders The Firm hereby agrees to exercise its best
efforts to effectuate the creation and managing Natural Blue Steel, Inc. for the
Company. The Firm shall provide the services of James E. Cohen and Joe Corazzi
to perform its services as described herein.  The Company shall cooperate fully
with the Firm in the preparation and processing of all documentation reasonably
required of it to facilitate the creation and operation of Blue Steel.  Without
limiting the generality of the foregoing, the Firm shall promptly submit to the
Company working drafts of any and all documents, information and exhibits of any
and all potential agreements and contracts concerning Blue Steel.  The Firm
shall make its representatives available for meetings and consultations with the
Company as reasonably required by the Company.



2.  
Payment of Costs, Fees and Expenses - The Company shall pay all reasonable
costs, fees and expenses incurred in connection with the creation and management
of Blue Steel, including but not necessarily limited to, travel, legal fees, the
cost of preparation of all exhibits, all reasonable fees and expenses of other
retained professionals and advisors. The Firm shall provide the Company with
advance notice of any such anticipated costs or expenses that may exceed ten
thousand dollars ($10,000) that the Firm anticipates expending in the creation
of Blue Steel. In consideration of the Firm’s efforts, the Company will pay the
Firm a fee of $100,000.00 with 20 percent upon the execution of this agreement
and the balance in the event that Blue Steel being fully operational with a
minimum gross revenue of $1,000,000.00 or Blue Steel receives outside funding in
excess of 1 million dollars. In addition, Subject to legal review, upon signing
this agreement James Cohen Sr. or his assigns shall be paid 100,000 shares of
S-8 stock or, at JEC’s option, be granted an option to purchase, for nominal
consideration, 100,000 shares of S-8 stock.  In consideration, JEC shall also
receive 20% of the Net Gross Proceeds after Direct Transactional Expenses of
Blue Steel on a monthly basis during Blue Steel’s full operational life.




--------------------------------------------------------------------------------




3.             Other Agreements -


3.1.           All information provided to the Firm by the Company and all
information provided to the Company by the Firm is and shall be truthful,
accurate and complete, and contain no material misrepresentations;


3.2.       The Company nor the Firm shall be liable for any actions or omissions
of each other, nor for any damages sustained by anyone or any entity as a result
thereof.


3.3.           The Company and the firm agree that the Firm is a consultant,
performing as an independent contractor, and that no Employee-Employer
relationship shall exist.


3.4.           Non-Circumvent - In the event that the Firm - or any company or
entity affiliated with the Firm or in which Principals of the Firm are 1a
principal or officer - obtains or procures, either directly or indirectly or
through an agent, any proposed Project, the Company agrees not to circumvent or
interfere with the negotiations in any manner or form.


3.5.           The Company hereby expressly authorizes the Firm and its
employees to contact the Company’s attorney, accountant and any other agents of
the Company in connection with this Agreement


3.3.           If the Firm is required to seek collection of compensation
required by this Agreement from the Company, and the Firm is successful in such
collection effort, the Company shall be obligated to reimburse the Firm all
costs of collection including reasonable attorney’s fees, and interest at 18%
annually.  The laws of the State of Florida shall apply to this contract.


If the foregoing correctly sets forth our agreement, please so indicate by
executing this letter in the space provided below, and return by overnight
courier


Sincerely,




By: /S/ Toney Anaya                    
Toney Anaya, Chairman & CEO
Natural Blue Resources, Inc.




Accepted and Agreed to:


By:
/S/                                                                               Date:
November 09, 2009
James E. Cohen, Chairman & CEO


For:     JEC Corp.

 

--------------------------------------------------------------------------------


 
Exhibit “A”




Enso Steel/ DK Steel
 
 
 
 
 
 